DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rod Turner on 3/23/2021. Reference is made to a clean version of the claims requested by Examiner and received via email on 3/22/2021 (see Attachment).

The application has been amended as follows: 

Please delete the text of Claim 1 and replace with:
1. An arrangement for generating vibration according to an electrical input signal, the arrangement comprising:
a base;
a surface supported with respect to the base by at least one supporting member;
a first permanent magnet arrangement coupled with the surface and comprising a first permanent magnet;
a frame coupled with the base and comprising magnetic material; 
a second permanent magnet configured to be arranged between the first permanent magnet and the frame and to be coupled with the frame, one or more portions of the frame extending at least in one direction over an edge area of the second permanent magnet, wherein the first permanent magnet is between the second permanent magnet and the surface,
the second permanent magnet further configured to face, at a distance, the first permanent magnet such that a magnetic interaction between the first permanent 
wherein the frame is configured to be magnetized by the same polarity of the second permanent magnet in order to cause magnetic interaction between said one or more portions of the frame and the first permanent magnet arrangement in order to cause a second force to the surface having an opposite direction compared with the first force; and
a coil coupled with an input for receiving an electrical input signal, the coil configured to generate a magnetic field according to the electrical input signal in order to displace the surface to generate vibration.

Please delete the text of Claim 3 and replace with:
3. The arrangement of claim 2, wherein the coil is configured to be situated between said one or more portions of the frame and the first permanent magnet arrangement.

Please delete the text of Claim 7 and replace with:
7. The arrangement of claim 6, wherein the second force is configured to be caused at least by magnetic interaction between the first permanent magnet and said one or more portions of the frame.




8. The arrangement of claim 6, wherein the coil is configured to be situated directly between said one or more portions of the frame and the first permanent magnet.

Please delete the text of Claim 9 and replace with:
9. The arrangement of claim 1, wherein the first permanent magnet arrangement further comprises a third permanent magnet configured to face said one or more portions of the frame in order to generate the magnetic interaction between said one or more portions of the frame and the first permanent magnet arrangement.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of a frame comprising magnetic material; the second permanent magnet configured to be arranged between the first permanent magnet and the frame and to be coupled with the frame, one or more portion of the frame extending at least in one direction over an edge area of to the second permanent magnet, wherein the frame is configured to be magnetized by the second permanent magnet in order to cause magnetic interaction between said one or more portions of the frame and the first permanent magnet arrangement in order to cause a second force to the surface having an opposite direction compared with the first force.
The closest relevant prior art is Kajanus, WIPO Publication No. 2016/079385, published on 5/26/2016 (Kajanus), which similarly comprises first [110] and second [120] permanent magnets, the second permanent magnet [120] further configured to Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/RYAN ROBINSON/Examiner, Art Unit 2653